Appeal Dismissed and Memorandum Opinion filed July 14, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00389-CR


                 RONALD THOMAS DRAKOS II, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 22-DCR-099030


                         MEMORANDUM OPINION

      This attempted appeal is from an order signed on April 7, 2022 by a
magistrate setting bail for appellant in the amount of $3,000. Such an order is not
appealable prior to conviction. See Apolinar v. State, 820 S.W.2d 792, 794 (Tex.
Crim. App. 1991); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.
2014) (no appellate jurisdiction for interlocutory appeal from denial of motion to
reduce pretrial bond). The correct vehicle for Appellant’s complaint is a pre-trial
writ of habeas corpus. See Ex parte Dupuy, 498 S.W.3d 220, 223–24 (Tex. App.—
Houston [14th Dist.] 2016, no pet.) (discussing an appeal from a trial court’s
partial denial of habeas relief).

      On June 6, 2022, the parties were notified that the appeal was subject to
dismissal without further notice unless a party demonstrated that the court has
jurisdiction. No response has been received.

      Accordingly, the appeal is dismissed for lack of jurisdiction.



                                    PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Wilson.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2